Rights of patients in the EU (debate)
The next item is the Commission statement on the rights of patients in the European Union.
Mr President, the issue of high-quality health services is of great importance to all European citizens. Moreover, the right to healthcare is a fundamental right recognised by the EU Charter.
Nevertheless, health services are primarily national in nature. There is, however, broad consensus that there is a clear added value in cooperation on health services at European level. Together with the Member States, the Commission has been conducting a mapping exercise on common principles and elements of healthcare in the European Union. Special attention was paid to patients' rights.
According to our preliminary results, there are indeed common elements of patients' rights shared by EU health systems. These include providing timely and appropriate healthcare, sufficient information to patients about different treatment options, respecting confidentiality of health data and compensation for harm from negligence in healthcare. However, the mechanisms in place across the Member States to implement these principles vary widely in practice. They range from patients' rights laws to non-binding patient charters, legal obligations for health professionals, patient ombudsmen, etc. Moreover, those mechanisms do not sufficiently take into account the situation of patients to or from other Member States. This is a particular area where Community on health services could help to improve the situation.
As Parliament is aware, we have recently launched a public consultation regarding Community action on health services. This public consultation explicitly addresses issues directly linked to patients' rights. Depending on the outcome of the consultation, issues relating to patients' rights could be addressed through proposals for Community action in 2007, whilst of course respecting subsidiarity. Whether this would be a legislative proposal or rather take the form of a charter on patients' rights will depend, as I have said, on the results of the consultation. I look forward to listening to the views of Members in today's debate.
on behalf of the PPE-DE Group. - Mr President, the Commissioner will not have long to listen to us, but very briefly, there are three rights: the right to treatment, the right to humane and effective treatment, and the right to be involved in decisions affecting one's treatment. I look forward to seeing the Commissioner's proposals being brought forward very soon, in particular where mental health is concerned.
With regard to the right to safe treatment and care, the fact that 10% of hospitalisations result in medical error; the fact that we have hospital bugs such as MRSA and Clostridium difficile; the fact that we have too many needlestick injuries: these are all areas involving patient safety. That is a right that patients should have.
As regards the right to safe patient mobility, the Commissioner has said that he is bringing forward proposals in that area which we look forward to receiving. Among the rights that he will include in that, I am sure, will be the rights to have proper checks on health professionals and on the facilities, hospitals and clinics to which people may be going.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, the Court of Justice is being asked more and more frequently to rule on matters concerning the rights of patients who receive treatment in Member States other than their own, and the resulting case law could take the place of the democratic decisions that our institutions should be taking on this matter. For this reason, I welcome the Commissioner's initiative. My fear, however, is that the rights established through the proposals you are able to make to us will not become effective in practice for want of adequate frameworks in the Member States.
I am therefore going to ask you a few questions. How do you intend to realise in practice the universal right to health care to which you referred and equality of access within the European Union, given the well-known gulfs between the health levels and between the health-care structures in individual Member States? We recently reviewed the breast-cancer situation and regrettably reached the collective conclusion that the recommendations made by the European Union on prevention had not been acted upon in some Member States, to the detriment of the patients concerned. As far as obesity is concerned, you indicated yourself a few days ago that, if self-regulation did not work, the European Union would take legislative action. There are also proposals from Members of this House on the question of mental health and on the possibility of legislation in that area.
Do you not think that the European Union should take the lead today on health matters? It must show greater ambition and, in particular, raise the general quality of health systems, though not neglecting, of course, the parallel issues, for we are well aware of the adverse effects that poor living conditions can have on people's health.
on behalf of the ALDE Group. - Mr President, we are truly delighted that this important debate is taking place so promptly after a question on patients' rights was tabled by several ALDE Group members, which was in fact initiated by Dr Parvanova, a Bulgarian Observer colleague. We are also very grateful to Commissioner Kyprianou for the genuine interest and concern he has shown in speedily and efficiently dealing with the question on patients' rights in the EU.
With regard to the Commission statement which is the subject of this debate, we take the view that it should cover areas like recognition that comparable standards of healthcare and a common set of patients' rights should be discussed at EU level in order to have the added value of the internal market on healthcare issues, and in order to empower patients to fully recognise and exercise their rights.
Furthermore, we have always believed that in the discussions on patients' rights in Europe, the Commission should take into account previous work done by civil society organisations in respect of drafting the European Charter of Patients' Rights.
(SK) I would like to thank you for giving us the opportunity to discuss this issue. In the European Union the very notion of 'patients' rights' is purely theoretical, as there is considerable legal uncertainty in this area. With regard to transborder healthcare provision, patients' rights have been shaped exclusively by the rulings of the European Court of Justice, and that only since 1998, when the ECJ ruled in the Kohll vs. Decker case. We cannot expect the public to be familiar with the fact that on 16 May 2006 the Court of Justice ruled in the case of Yvonne Watts, clearly stating that where waiting times are exceedingly long and the patient's life is at risk, the patient has the right to receive treatment abroad and to have treatment-related costs reimbursed in the home country. The average citizen is often unaware of such rulings. We need legislation which is binding on the Member States, and which will communicate to patients all they need to know about how to find a medical specialist abroad, as well as details of healthcare reimbursement procedures. We can derive some hope from the health services directive referred to in the Commission's communication, although it is still premature to talk about when this directive might be adopted. I would like to point out that members of the public may submit comments on this communication up until 31 January 2007. At the same time, the quality of healthcare and the availability of up-to-the-minute techniques and theories vary among the Member States. We must offer patients the opportunity to choose where they want to be treated, as unduly long waiting lists may keep people waiting until they die.
(DE) Mr President, I would like to thank the Commissioner for this debate and to thank Mrs Parvanova, without whose question this debate would not have been possible.
Commissioner, you have instituted a public consultation process on the issues surrounding patient mobility. That is the perfect way to clear up questions such as: what gaps in the legislation are there in an internal market for health services that is, in fact, not a real internal market at all? What shape could common standards on patient rights in Europe take? What access do patients have to information, and not just information in relation to their rights, but also in relation to their medication? At present, information of this nature is restricted in Europe, as we all know, and represents a fundamental obstacle to good health. What arrangements would health tourism bring about when correctly implemented, and what aid opportunities and productivity would it bring the European Union?
We should think of Europe as a single health area. That should be our vision. Perhaps the public consultation process could be the first step in the right direction.
Mr President, I should like to thank the House for the debate. We have the opportunity to exchange views on different occasions, and this is a very important issue.
I will be able to offer more specific replies after the end of the consultation process which, as I have already mentioned, is taking place now. However, all the issues mentioned by Mr Bowis and other colleagues - the right to treatment, patient safety, patient mobility - are not only part of this consultation process but also in different initiatives as well. As you know, we have these on patient safety for example or to deal with inequalities.
Part of the debate in this consultation process will also deal with the issue of quality and standards and whether we should introduce European Union level standards on healthcare. Those are part of the questions that we will be discussing. This is also linked to the serious problem of inequalities that exist on health, not just between Member States, but even within Member States. To a certain extent, patient mobility can address some of these problems, but this is not always the solution. The target should always be to raise as much as possible the level and the standard in the Member States. Whatever we discuss we should always bear in mind that patients would rather be treated at home where their families and friends are and where they speak the language.
As to the tools, I believe we will be using all possible and available instruments. It is a complex issue that will require a comprehensive approach and there will be a package of measures, some of which will be legislation - when it comes to creating and offering legal certainty we need to resort to legislation.
As I have said, it is a big and complicated issue that will require a step-by-step approach, but I am optimistic enough to hope that we will be able to present the first proposal before the end of next year. That will be just the first step. Others will follow.
Finally, an important aspect of this process will be to create informed and empowered patients - informed as to treatment, medicine, the possibilities of cross-border healthcare and how to choose a physician. All these are important aspects, otherwise, all the other rights, unless we have an informed patient, will not be taken advantage of and will not be of benefit to the patient. This is also an important part of our initiative and effort.
As I have said, we are now in the middle of the consultation process. Today we have had our first ministerial reflection process specifically on this issue. We will continue the consultation process until the end of January and after that we will be able to discuss it in more detail with Parliament as well. I am also looking forward to receiving Parliament's views on this issue in the consultation process. I consider this to be just the beginning of the debate and I expect to be able to go into more detail next year.
The debate is closed.
Written statement (Rule 142)
(NL) Where patient rights within Europe are concerned, this House must try to retain, and strengthen, its leading role. Much progress remains to be made, though, in the area of information for patients. The European citizen has the right to be better informed; after all, the right to information for the patient is enshrined in the European Charter for hospital patient rights.
Patients should be better informed about possible medicines and other treatments. Why should doctors have a monopoly on this information? What the Liberals want to see is more information provided to the consumers, if I may call them that, and there have been major developments on the medicines front over recent years.
Patients' attitudes have undergone radical change. More and more of them believe they are entitled to more information, and more and more of them actively look for information about the treatment of their disorder. Patients want to shoulder some of the responsibility for their own treatment. In many cases, they seek contact with other patients suffering from the same illness in order to exchange information. When citizens are fully informed, they probably make other choices, which is something they have every right to do.